Title: To Alexander Hamilton from Samuel Hodgdon, 23 September 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 23d September 99
          
          I have received your letter of the 19th instant—Upon enquiry I find the Keys were always delivered the Quarter Master  General with the Medicine Chests, and that he has  usually enclosed them by Post in a letter—I will make more particular enquiry respecting those sent for the use of Colonel Taylor’s Regiment—With respect to     Regimental Colours as far as I know  none have yet been provided—so much depends on fancy in this business, that I expected a     device would have been submitted by you to the secretary of  War, their to have been approved and from thence the necessary order given for the execution—I   have heard nothing of the business, but I will call his attention to it, by Post to day—
          I am sir respectfully Yours
          
            Samuel Hodgdon
          
          Major General A Hamilton—
        